Title: To John Adams from Charles Francis Adams, 7 March 1816
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					Boston March 7th: 1816
				
				I am very glad you like my letter of the third October, 1815 and hope you will like all of, them, as they come.I have lived in, la rue de Richelieu &, I have been to Passy and Au teuil, and to the place de Carousal, and from there I came here to visit Grosvenor Square, with my Father, and Mother; but as to Amsterdam, Leyden, and the Hague, I dont know where they are. I hope some time or other that I shall will go, to these places likewise, All the flowers are budding out, and Spring is,  a coming on, very fast so, that I hope I shall, have another, letter, before the middle of it. Papa intends not to quit, this house, till next summer.I am, your dutiful, and affectionate, Grandson.
				
					C. F Adams.
				
				
			